Name: Commission Regulation (EEC) No 3025/77 of 23 December 1977 applying Regulation (EEC) No 1056/72 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors
 Type: Regulation
 Subject Matter: information technology and data processing;  electrical and nuclear industries;  financing and investment;  oil industry
 Date Published: nan

 No L 358/ 12 Official Journal of the European Communities 31 . 12. 77 COMMISSION REGULATION (EEC) No 3025/77 of 23 December 1977 applying Regulation (EEC) No 1056/72 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors Whereas the implementation of Regulation (EEC) No 1215/76 requires certain amendments to the implementing provisions set out in Regulation (EEC) No 1069/73 ; whereas it is therefore necessary to adopt new implementing provisions , HAS ADOPTED THIS REGULATION : Article 1 The notifications referred to in Article 1 of Regulation (EEC) No 1056/72 shall be drawn up as shown in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1056/72 of 18 May 1972 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors ( 1 ), as amended by Regulation (EEC) No 1215/76X2 ), and in particular Article 2 (2 ) thereof, Whereas Article 2 (2 ) of Regulation V (EEC) No : 1056/72 provides that the Commission may, within the limits laid down by that Regulation and the ^ Annexes thereto , adopt implementing provisions : concerning the form, content and other details of the notifications provided for in : Article 1 thereof; Whereas such provisions were made by the Commission in Regulation (EEC) No 1069/73 of 16 March 1973 ( 3 ); Whereas , to simplify the transmission of information and to ensure that statistics are comparable, notifications to be made by Member States and undertakings should be standardized by the use of questionnaires which would serve as a guide for the presentation and content of such notifications ; Article 2 Regulation (EEC) No 1069/73 is hereby repealed . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1977 . For the Commission Guido BRUNNER Member of the Commission (!) OJ No L 120, 25 . 5 . 1972, p. 7. ( 2 ) OJ No L 140 , 28 . 5 . 1976, p. 1 . ( 3 ) OJ No L 113 , 28 . 4 . 1973 , p. 14 . 31 . 12. 77 Official Journal of the European Communities No L 358 / 13 ANNEX CONFIDENTIAL QUESTIONNAIRE to be submitted ( a ) by companies to the Governments of the Member States ( b ) by the Member States to the Commission of the European Communities The questionnaires forming part of this Annex shall serve as a guide to enable the form and content of the com ­ munications to be standardized . The communications shall refer to the following :  existing installations or part installations ,  installations or part installations under construction ,  installations or part installations at the planning stage,  proposed withdrawals from service of installations or part installations . Under 'existing installations or part installations' shall be included and separately specified :  those installations which have come into service, since the previous communication , whether or not such installations were included in previous communications ( as being at the planning stage or as installations under construction),  the total capacity in service at the reporting date . The following shall be considered as 'installations or part installations at the planning stage': investment projects within the meaning of Council Regulation (EEC) No 1056/72, as amended by Regulation (EEC) No 1215 /76, for which the decision in principle to construct or enlarge an installation or part installation has been taken and on which work is scheduled to start within three years from the reference date, in the case of investment projects in the petroleum and natural gas sectors, or within five years in the case of investment projects in the electricity sector . This shall include those investment projects of which the major features ( location, contractor, undertaking, technical features etc .) may , in whole or in part, be subject to future review or to final authorization by a competent authority . The following shall be considered as 'proposed with ­ drawals from service of installations or part installations': installations or part installations with respect to which the decision has been taken in principle to withdraw them from service (Article 1 (3 ) of the above-mentioned Council Regulation), this decision normally being expected to be put into effect within three years from the reference date . With respect to the above communications : the 'decisional status' of investment projects shall mean : clear and concise indications as to whether or not firm decisions have been taken concerning all the major features of the project . These shall specifically include reference to decisions concerning the location , contractor and principal technical features such as size , capacity, type of fuel , nature of process and any other features as ­ appropriate . Such indications shall include explanatory statements ; the ' relation to national planning' of investment projects shall mean : clear and concise indications as to whether or not the investment projects form part of a national plan established by a Member State for the sector concerned . In either case the existence or otherwise of such a national plan must be indicated ; the 'supplementary information ' relating to investment projects shall include : clear and concise indications of the reasons for and the purpose of the investment projects and such other indi ­ cations as will enable the Commission to understand fully the contribution of the investment projects to the sectors concerned, together with details of all significant changes in the major features and decisional status of projects since the previous communication, and such other specific comments indicated by footnotes on the relevant question ­ naire sheet . In addition Member States shall add any comments they may have relating to the projects . IN V E S T N am e an d ad dr es so ft he pe rs on so ru nd er ta ki ng s IN V E ST M E N T S IN T H E E L E C T R IG IT Y SE C T O R Po sit io n at 1J an ua ry 19 .. Th er m al po w er sta tio ns (in clu di ng nu cle ar ) M em be r St at e E 1 G en er at in g se ts wi th ac ap ac ity of 20 0 M W or m or e i 2 3 4 5 6 7 8 9 10 11 12 13 1 N am e of th e in st al la tio n L oc at io n an d rÃ © gi on Pr op os ed da te s N um be r of id en ti ca l se ts N om in al ca pa ci ty pe r se t (M W gr os s) D es ig n st e a m te m pe ra tu re at tu rb in e en tr y ( °C ) Fu el( s) (') Ty pe of co ol in g sy st em D ec is io na l st a tu s (2) (') R el at io n to na tio na l pl an ni ng (2) (4) Su pp le m en ta ry in fo rm at io n (2) (5) S ta rt of w or k Co m m iss io ni ng (y ca r) Ty pe (s ) N ew sto ra ge ca pa cit y of ea ch ty pe (to nn es ) A. Ex ist in g in sta lla tio ns or pa rt in sta lla tio ns 2 / / / / B. In sta lla tio ns or pa rt in sta lla tio ns un de rc on str uc tio n 3 / C. In sta lla tio ns or pa rt ins tal lat ion sa tt he pla nn ing sta ge 4 D. Pr op os ed wi th dr aw als fro m se rv ice of in sta lla tio ns or pa rt in sta lla tio ns 5 Pr op os ed da te / () In the cas eo fm ult i-f ue lp lan ts, ple ase use as ep ara te lin ef or eac ht yp eo ff ue l,s tor ag ec ap ac ity da ta req uir ed on ly for oil an dh ard co al. (2) Fo rd efi nit ion see the An ne xt oC om mi ssi on Re gu lat ion (E EC )N o3 02 5/ 77 . i () Ind ica te, by use of the app rop ria te lett er, tho se pri nci pal fea tur es for wh ich firm dec isio ns hav eN OT bee nt ake n  loc atio n( A), ma in con tra cto r(B ),c apa city (C) ,ty pe of fue l(D ),s tar to fw ork dat e( E), com mi ssi oni ng dat e( F), oth er fea tur es (G c om me nt on sep ara tes hee t). Wh ere de cis io ns ar ep ro vi sio na la dd su ffi x (P ). C) Ind ica te: ins tal lat ion is( A) ,o ris no t(B ),p art of an ati on al pla n; an ati on al pla nd oes no te xis t(C );c om me nts ma de on sep ara te she et (D ). (-5) Ind ica te, in ad dit ion to any oth er sup ple me nta ry inf orm ati on ,ex ist ing cap aci ty at the giv en loc ati on an dt ota lf utu re cap aci ty (w he re ap pli cab le) . IN V E S T N am e an d ad dr es so ft he pe rso ns or un de rta ki ng s IN V E ST M E N T S IN T H E E L E C T R IC IT Y SE C T O R Po sit io n at 1J an ua ry 19 .. ^ E M em be r St at e i H yd ro el ec tri c po w er sta tio ns 2 Ge ne ra tin g pl an tw ith ac ap ac ity of 50 M W or mo re l 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 Pr op os ed da te H yd ra ul ic ch ar ac te ris tic s Av er ag ea nn ua l nr od uc ib ili tv (G W h ) fr om 1 N am e of th e in st al la tio n Lo ca tio n, re gi on an d w a te rc o u rs e N um be r of id en tic al ge ne ra tin g se ts N om in al ca pa ci ty pe r se t (M W ) St or ag e ca pa ci ty (G W h) N om in al ca pa ci ty of th e st or ag e pu m ps (M W ) D ec is io na l s ta tu s (3 )( 4) R el at io n to na ti on al pl an ni ng (3) (5) Su pp le m en ta ry in fo rm at io n (J )C ) S ta rt of w or k C om m is ­ sio ni ng (y ea r) Ca te go ry (') M ax im um us ab le fl ow (rn -V s) M ax im um he ad (m ) N at ur al fl ow Pu m pe d w a te r (2) A. Ex ist in g in st al la tio ns or pa rt in st al la tio ns 2 B. In st al la tio ns or pa rt in st al la tio ns un de rc on st ru ct io n 3 C. In sta lla tio ns or pa rt in sta lla tio ns at th e pl an ni ng sta ge 4 D. Pr op os ed w ith dr aw al s fro m se rv ice of in sta lla tio ns or pa rt in sta lla tio ns Pr op os ed da te 5 (') In di ca te - se as on al sto ra ge (S) ,s ho rt- ter m sto ra ge (S T) ,r un -o f-r iv er (R ), pu m pe d sto ra ge (P ), or co m bi na tio n of on eo rm or e. (2) Pr od uc tio n de riv ed fro m pr op os ed an nu al ut ili za tio n pe rio d of th e pu m ps . (J) Fo rd ef in iti on se et he An ne x to Co m m iss io n Re gu lat io n (E EC )N o 30 25 /7 7. (4) Ind ica te, by use of the ap pro pri ate let ter ,th ose pri nc ipa lf eat ure sf or wh ich firm de cis ion sh av eN OT bee nt ak en l oc ati on (A ),m ain co ntr ac tor (B) ,c ap aci ty (C ),t yp eo ff uel (D ),s tar to fw ork da te (E) ,c om mi ssi on ing da te (F) ,o the rf eat ure s( G c om me nt on sep ara te she et) . W he re de cis io ns ar ep ro vi sio na la dd su ffi x (P ). (') ind ica te: ins tal lat ion is ( A), or isn ot (B) ,p art of an ati on al pla n; an ati on al pla nd oes no tex ist (C );c om me nts ma de on sep ara te she et (D ). ( °) In di ca te ,in ad di tio n to an y ot he rs up pl em en tar y in fo rm ati on ,t ot al ca pa cit y alr ea dy in sta lle d an d pr op os ed fu tu re to tal ca pa cit y. IN V E S T IN V E ST M E N T S IN T H E E L E C T R IC IT Y SE C T O R Po sit io n at 1J an ua ry 19 .. N am e an d ad dr es so ft he pe rso ns or un de rta ki ng s Tr an sp or t E 3 M em be r St at e Tr an sm iss io n lin es if th ey ha ve be en de sig ne d fo ra vo lta ge of 34 5 lc V or m or e l 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 Pr op os ed d at e Vo lta ge kV N um be r of ci rc ui ts Co nd uc to rs pe rp ha se M ax im um th er m al tr an s ­ m is si on ca pa ci ty (M V A ) 1 Li nk in g be tw ee n sta tio ns iL en gt h of th e lin e (k m ) D ec is io na l st a tu s (2) (3) R el at io n to na ti on al pl an ni ng (2) 0 Su pp le m en ta ry in fo rm at io n (2) S ta n of w or k C om m is ­ sio ni ng (y ea r) A tt he re fe re nc e da te Py lo ns de sig ne d fo r A t th e re fe re nc e da te Py lo ns de sig ne d fo r N um be r C ro ss ­ se ct io n pe r co nd uc to r (m m 2) M at er ia l A tt he re fe re nc e da te Fi na l A . Ex is tin g in st al la tio ns or pa rt in st al la tio ns 2 B. In st al la tio ns or pa rt in st al la tio ns un de rc on st ru ct io n (') 3 C. In st al la tio ns or pa rt in st al la tio ns at th e pl an ni ng st ag e( ') 4 D . Pr op os ed w ith dr aw al s fr om se rv ic e of in st al la tio ns or pa rt in st al la tio ns Pr op os ed da te 5 (') Al so co ve rs th e in sta lla tio n of ne w tri pl ec ab les wi th av ol tag eo f3 45 kV or m or eo n ex ist in g py lo ns . (2) Fo rd ef in iti on se et he An ne x to Co m m iss io n Re gu lat io n (E EC )N o 30 25 /7 7. (}) W he re fir m de cis ion sh av eN OT be en tak en on on eo rm or ep rin cip al fea tur es of the in sta lla tio n pu t( A) an d co m m en to n as ep ar ate sh ee t. (4) In di ca te :i ns tal lat io n is (A ), or is no t( B) ,p ar to fa na tio na lp lan ;a na tio na lp lan do es no te xis t( C) ;c om m en ts m ad eo n se pa ra te sh ee t( D) . IN V E S T Na m e an d ad dr es so ft he pe rso ns or un de rta ki ng s IN V E S T M E N T S IN T H E E L E C T R IC IT Y SE C T O R Po sit io n at 1J an ua ry 19 .. E 4 Tr an sp or t U nd er gr ou nd an d su bm ar in e tra ns m iss io n ca bl es ,i f th ey ha ve be en de sig ne d fo r a vo lta ge of 10 0 kV or m or e an d co ns tit ut e es se nt ial lin ks in na tio na l or in te rn at io na l in ter co nn ec tin g ne tw or ks M em be r St at e l 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 Pr op os ed da te s C ab le s C on du ct or s 1 Li nk in g be tw ee n sta tio ns Ty pe of lin k (') Le ng th of lin k be tw ee n te rm in al s (k m ) V ol ta ge (a .c .o rd .c .) (k V ) N um be r of ci rc ui ts M ax im um th er m al tr an sm is si on ca pa ci ty (M V A ) D ec is io na l s ta tu s (2) (j) R el at io n to na tio na l pl an ni ng t2) c) Su pp le m en ta ry in fo rm at io n (2 ) S ta rt of w or k C om m is ­ sio ni ng (y ea r) N um be r Co ol in g sy st em N um be r pe rc ab le C ro ss -s ec tio r pe r co nd uc to r (m m 2) M at er ia l A. Ex ist in g in sta lla tio ns or pa rt in sta lla tio ns 2 B. In sta lla tio ns or pa rt in sta lla tio ns un de rc on str uc tio n 3 C. In sta lla tio ns or pa rt in sta lla tio ns at th e pl an ni ng sta ge 4 D. Pr op os ed wi th dr aw als fro m se rv ice of in sta lla tio ns or pa rt in sta lla tio ns Pr op os ed da te 5 (') In dic ate wh eth er un de rg ro un d or su bm ari ne .W he re lin ki nc lud es bo th ,in dic ate pr op or tio n of ea ch . (2) Fo rd efi nit ion see the An ne xt oC om mi ssi on Re gu lat ion (E EC )N o3 02 5/ 77 . (') W he re fir m de cis ion sh av eN OT be en tak en on on eo rm ore pr inc ipa lf ea tur es of the ins tal lat ion sp ut (A )a nd co mm en to na se pa rat es he et. (4) In dic ate :in sta lla tio n is (A ),o ri sn ot (B ), pa rt of an ati on al pla n; an ati on al pla n do es no te xis t( C) ;c om me nts ma de on se pa rat es he et (D ). IN V E S T Na m e an d ad dr es s of un de rta kin g IN V E S T M E N T S IN T H E O IL -R E F IN IN G S E C TO R Po sit io n at 1J an ua ry 19 .. At m os ph er ic di st illa tio n pl an to fc ap ac ity of 10 00 00 0 to nn es /y ea ro rm or e P 1 M em be r S ta te U ni ts :1 00 0 to nn es /y ea r A. Ex is tin g ca pa cit y In st al le d In se rv ic e R em ar ks To ta lc om pa ny ca pa cit ya t1 Ja nu ar y 19 .. + ne w or re -c om m is si on ed in 19 ..  w ith d ra w n in 19 .. To ta lc ap ac ity at 1J an ua ry 19 .. Ex pe cte d da te s Re fin er y' s ca pa cit y Re fin er y lo ca tio n/ de sc rip tio n/ N o o fu ni t R em ar ks S ta rt Co m pl et io n Pr es en tly in st al le d T o be ad de d T o be w ith dr aw n F u tu re B. In st al la tio ns or pa rt in st al la tio ns un de rc on st ru ct io n C. Pr oje cts fo ri ns ta lla tio ns or pa rt in st al la tio ns S ta tu s Ap pr ov al R em ar ks Fi rm /p ro ba bl e Fi na l/ pr el im in ar y D. Pr op os ed wi th dr aw als fro m se rvi ce (n ot inc lud ed in (B )a nd (C )a bo ve )( i) Fi na l, (ii )T em po ra ry (') R em ar ks (i) (ii ) (') Ex clu din g wi th dr aw al s fo rr ou tin e m ain te na nc e or re pa irs . 'C ap ac ity 'm ea ns the rat ed de sig nc ap ac ity pe rs tre am da y X ex pe cte da ve rag en um be ro fd ay si no pe rat ion pe ry ea r. IN V E S T Na m ea nd ad dr es so fu nd er tak in g IN V E ST M E N T S IN T H E O IL -R E FI N IN G SE C TO R Po sit io n at IJ an ua ry 19 .. Re for mi ng /cr ac kin gp lan ts of ca pa cit yo f5 00 ton ne s/d ay o r m o re P 2 M em be r St at e U ni ts :1 00 0 to nn es /y ea r A. Ex ist ing ca pa cit y R H C c c T O V B R em ar ks To tal co m pa ny ca pa cit y at 1J an ua ry 19 .. + ad di tio ns in 19 .. - w ith dr aw al s (fi na l) in 19 .. To tal ca pa cit y at 1J an ua ry 19 .. Ca pa cit y tem po rar ily ou to fs erv ice at 1J an ua ry 19 .. Pr op os ed da te s Ca pa ci ty Re fin er y lo ca tio n/ de sc rip tio n/ No of un it R H C C C T C V B R em ar ks S ta rt Co m pl et e Pr es en tly in sta lle d T o be ad de d T o be w ith dr aw n F ut ur e B. In sta lla tio ns or pa rt in sta lla tio ns un de rc on str uc tio n C. Pr oje cts fo ri ns tal lat io ns or pa rt in sta lla tio ns S ta tu s A pp ro va l R em ar ks Fi rm / pr ob ab le Fi na l/ pr el im in ar y D. Pr op os ed wi thd raw als fro m ser vic e( no tin clu de di n( B) an d( C) ab ov e) (i) Fin al (ii) Te mp ora ry (') R em ar ks (i) (ii ) R  Ca tal yti ca nd the rm al ref orm ing ;H C =h yd ro- cra cki ng ;C C -c ata lyt ic cra cki ng ;T C =t her ma lc rac kin g; VB =v isb rea kin g. (') Ex clu din gw ith dr aw als for rou tin em ain ten an ce or rep air s. 'Ca pac ity 'm ean sth er ate dd esi gn cap aci ty per str eam day xe xpe cte da ver age nu mb er of day sin op era tio np er yea r. IN V E S T N am e an d ad dr es so fu nd er ta ki ng IN V E ST M E N T S IN T H E O IL -R EF IN IN G SE C TO R Po sit io n at 1J an ua ry 19 .. D es ul ph ur iz at io n pl an t M em be r St at e 2A U ni ts :1 00 0 to nn es /y ea r A. Ex ist in g ca pa ci ty In ta ke ca pa ci ty % re du ct io n At 1J an ua ry 19 .. Ad dit ion s 19 .. W ith dr aw als 19 .. At 1J an ua ry 19 .. Re ma rk s - ga s/ di es el oil - re sid ua lf ue lo il (d ire ct pr oc es s) By T o R ed uc tio n Pr op os ed da te s Ca pa ci ty Re fin er y lo ca tio n/ de sc rip tio n/ No of un it T o be R em ar ks By T o S ta rt Co m pl e ­ ti on Pr es en tly in st al le d F ut ur e A dd ed W ith dr aw n B. In sta lla tio ns or pa rt in sta lla tio ns un de rc on str uc tio n C. Pr oj ec ts fo ri ns ta lla tio ns or pa rt in sta lla tio ns St at us Ap pr ov al R em ar ks Fi rm / pr ob ab le Fi na l/ pr el im in ar y D. Pr op os ed wi thd raw als fro m ser vic e( no tin clu de di n( B) an d( C) ab ov e) (i) Fin al (ii) Te mp ora ry (') R em ar ks (i) (ii ) (') Ex clu di ng w ith dr aw al s fo rr ou tin e m ai nt en an ce or re pa irs . 'C ap ac ity 'm ea ns th e ra ted de sig n ca pa cit y pe rs tre am da y x ex pe cte d av er ag en um be ro fd ay si n op er at io n pe ry ea r. 31 . 12. 77 Official Journal of the European Communities No L 358/21 P 1 , P 2, 2 A definitions 1 . Capacity (to be expressed in 1 000 tonnes per year): the rated or design intake capacity of plant per stream day multiplied by the average number of days per year the plant is expected to be in operation ( 1 ). ( In cases where usable capacity is significantly inferior to capacity in this sense the former should be noted in the 'Remarks ' column.) 2. Total (installed) capacity : the aggregate capacity of individual plants including units which have been shut down (unless scrapped), but excluding units which have been converted to other uses . 3 . Total capacity in service: the aggregate capacity of individual plants which are in regular operation, including plants shut down for maintenance or repairs . It is thus equal to 'total ( installed) capacity less capacity which has been withdrawn from service indefinitely, or for an extended period . 4 . New or re-commissioned, capacity: the capacity of plant which in the previous year was : . ( a) newly commissioned ; (b ) converted from other uses ; _  ( c) brought back into service after being withdrawn because surplus to requirements . 5 . Capacity withdrawn: (A) Finally : the capacity of plant which has been , or is scheduled to be, withdrawn from service either to be scrapped or to be converted permanently to other uses . (B ) Temporarily : the capacity of plant which has been withdrawn because surplus to current requirements but which it is firmly expected will eventually be put back into service. ( ) i.e. after allowing for routine maintenance and repairs . IN V E S T IN V ES TM EN TS IN TH E N A TU RA L GA S SE CT O R Po sit io n at 1J an ua ry 19 .. N am e an d ad dr es so fu nd er ta ki ng Tr an sp or t( ) M em be r St at e G 1 In st al la tio ns or ex te ns io n of in st al la tio ns wi th at ra ns po rti ng ca pa cit y of no tl ess th an 10 'm Vy ea r an d wh ich ha ve al en gth of no tl ess th an 30 km l 2 s 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 E xt en si on or le ng th en in g &lt;2&gt; Pr op os ed da te s Tr an sp or tin g ca pa cit y in 10 6s ta nd ar d m Ji np ut at po in to fd ep ar tu re G as ty pe Ro ut eo fp ip eli ne Le ng th (k m ) In te rn al di am et er (c m ) P re ss ur e (b ar ) D ec is io na l st a tu s (5 ) N at io na l pl an (6) Su pp le m en ta ry in fo rm at io n (7) 1 N at ur e of pi pe lin e( ') Po in to f de pa rtu re Po in to f ar ri va l Po in to f de pa rtu re P oi nt of ar ri va l St ar to f w or k C om m is s ­ io ni ng (y ea r) M ax im um pe r ho ur (J) M ax im um pe r ye ar ( 3) Pl an ne d us e pe r ye ar (4) O rig in o r m ix tu re G ro ss ca lo ri fi c va lu e (k j/ m 3) A. Ex ist ing in sta lla tio ns or pa rt in sta lla tio ns 2 B. In sta lla tio ns or pa rt in sta lla tio ns un de rc on str uc tio n 3 C. In sta lla tio ns or pa rt ins tal lat ion sa tt he pla nn ing sta ge 4 D. Pr op os ed wi thd raw als fro m ser vic eo fi ns tal lat ion so rp art ins tal lat ion s D at e of w ith ­ dr aw al fr om se rv ic e 5 n Exc lud ing gas pip elin es for mil itar yp urp ose sa nd tho ses upp lyin gc hem ica lpl ant sw hic hd on ot pro duc ee ner gy pro duc ts, or wh ich pro duc eth em onl ya sb y-p rod uct s. 31 . 12 . 77 Official Journal of the European Communities No L 358/23 Notes for questionnaire G 1 : Investments ( ) Use own descriptive designation i.e. feeder line, transmission trunk line , distribution line etc . ( ) In cases of extension of an existing system ^including looping ) designate existing system in 1 , 2 and 3 and extension in 4 , 5 , 6 , 7 and 8 . ( 3 ) SI units should be used i.e. standard cubic metre at 15 . °C and 1 013-25 millibar . ( 4 ) Provide current best estimate of yearly throughput . ( 5 ) Indicate which of the following have get to be secured : A = government approval ; B  local planning approval ; C = wayleaves ; D = board approval ; E = technical approval ; ^  finance ; G  other ( specify ). Suffix 'p ' where provisional approvals have already been obtained and only final approval is now required ( i.e. Ap , Bp , Fp , etc .). ( 6 ) Indicate : A  national plan exists and installation plays a specific part in implementation of national plan ; B = national plan exists but installation plays no part ; C = no national plan exists ; D = comments provided on separate sheet .- ( ) Indicate which of the - following are applicable : A = for new imports ; B ... = for new indigenous production ; C = for market expansion ; D = for supply security ; E = for supply ­ reorganization (new sources); F = for market reorganization (no major growth); G  opening new consumer areas ; H = other information specified o&lt;n separate sheet . IN V E S T Po sit io n at 1J an ua ry 19 .. N am e an d ad dr es so fu nd er ta ki ng IN V E ST M E N T S IN T H E N A TU R A L G A S SE C TO R Im po rts G 2 M em be r St at e Te rm ina ls fo rt he im po rta tio n of liq ue fie dn atu ral ga s( *) 1 2 3 4 5 6 7 8 9 10 II I Pr op os ed da te s I L oc at io n M ax im um st or ag e ca pa ci ty fo r liq ue fie d na ur al ga s (m Jo fl iq ui d) M ax im u m re ga sif ic at io n ca pa ci ty (m Vh of ga s) G ro ss ca lo ri fi c va lu eo ft he ga s af te rr eg as ifi ca tio n (k J/ m J) Co un try fro m wh ich liq ue fie d na tu ra lg as is im po rte d Fo re ca st an nu al vo lu m e (T O6 m Jo fg as ) D ec isi on al st at us (') N at io na lp lan (2) Su pp lem en tar y in fo rm ati on (J) St ar to fw or k Co m m iss io ni ng (y ea r) A. Ex ist ing in sta lla tio ns or pa rt in sta lla tio ns 2 B. In sta lla tio ns or pa rt ins tal lat ion su nd er co ns tru cti on 3 C. In sta lla tio ns or pa rt ins tal lat ion sa tt he pla nn ing sta ge 4 D. Pro po sed wi thd raw als fro m ser vic eo fin sta lla tio ns or pa rt ins tal lat ion s D at e of w it hd ra w al fr om se rv ic e 5 (*) Exc lud ing ins tall atio ns for mil itar yp urp ose sa nd tho se sup ply ing che mic alp lan tsw hic hd on ot pro duc ee ner gy pro duc ts, or wh ich pro duc eth em onl ya sb y-p rod uct s. 31 . 12 . 77 Official Journal of the European Communities No L 358/25 Notes for questionnaire G 2 : Investments I 1 ) Indicate which of the following have yet to be secured : A = government approval ; B  local planning approval ; C = land ; D = board approval ; E = technical approval ; ^ ~ finance ; G  other ( specify). Suffix 'p ' where provisional approvals have already been obtained and only final approval is now required ( i.e. Ap , Bp, Fp , etc .). ( ) Indicate : A  national plan exists and installation plays a specific part in implementation of national plan ; B = national plan exists but installation plays no part ; C = no national plan exists ; D = comments provided on separate sheet . ( 3 ) Indicate which of the following are applicable : A "= strategic storage ( indicate percentage of stock regarded as strategic (i.e. A 25 % ); B  significant factor in peak shaving ; C = space for additional tankage ; D = no space for additional tankage ; E = requires pipeline invest ­ ment to integrate with transmission system ; F = other information specified on separate sheet . IN V E S T Po sit io n at 1J an ua ry 19 .. N am e an d ad dr es so fu nd er ta ki ng IN V ES TM EN TS IN TH E N A TU R A L G A S SE C TO R St or ag e (v ) G 3 M em be r St at e Un de rg ro un d sto rag e fac ilit ies fo rn atu ra lg as wi th a mi nim um ca pa cit yo f1 50 X 10 6 m ! 3 4 * 7 8 9 10 M 12 13 I 2 Pr op os ed da te s Ca pa ci ty 1 N am e L oc at io n Ty pe of sto ra ge G ro ss ca lo ri fi c va lu e (kJ /m Jo fg as w it hd ra w n fro m sto ra ge ) In pu t 10 Jm J m ax im um da ily O ut pu t 10 Jm 3 m ax im um da ily an d m ax im um to ta l in 90 da ys D ec is io na l s ta tu s (') N at io na l pl an « Su pp le m en ta ry in fo rm at io n (J) S ta rt of w or k C om m is s ­ io ni ng (y ea r) 10 6n r ov er al l lO 'n v' us ef ul A. Ex ist in g in sta lla tio ns or pa rt in sta lla tio ns 2 B. In sta lla tio ns or pa rt in sta lla tio ns un de rc on str uc tio n 3 C. In sta lla tio ns or pa rt in sta lla tio ns at th ep lan ni ng sta ge 4 D. Pr op os ed wi thd raw als fro m ser vic eo fi ns tal lat ion so rp ar ti ns tal lat ion s D at e of w it hd ra w al fr om se rv ic e 5 H Exc lud ing inst alla tion sfo rm ilita ryp urp ose san dth ose sup ply mg che mic alp lan tsw hic hd on otp rod uce ene rgy pro duc ts, orw hic hp rod uce them onl ya sby -pro duc ts. 31 . 12. 77 Official Journal of the European Communities No L 358/27 Notes for questionnaire G 3 : Investments (*) Indicate- which of the following have yet to be secured : A = government approval ; B = local planning approval ; C -= land ; D = board approval ; E = technical approval ; F = finance ; G = other (specify). Suffix 'p ' where provisional approvals have already been obtained and only final approval is now required ( i.e. Ap , Bp, Fp , etc .). (2 ) Indicate A = national plan exists and installation plays a specific part in implementation of national plan ; B = national plan exists but installation plays no part ; C" = no national plan exists ; D = comments provided on separate sheet. ( 3 ) Indicate which of the following are applicable : A = strategic storage ; B  = peak shaving ( indicate frequency of use); if mixed, indicate percentage regarded as strategic ( i.e. A 50 % . B : daily); C = considerable prospects for expansion ; D = little prospect for expansion ; E = requires pipeline investment - to integrate with transmission system; F = other information specified on sepa'rate sheet.